MEMORANDUM OPINION
BUSSEY, Presiding Judge:
Muriel L. Woosley was charged, tried and convicted in the County Court of Pottawatomie County for the offense of Speeding, and from the judgment and sentence fixing his punishment at a fine of $100.00 and costs, he appeals.
Since none of the errors raised in the brief of the plaintiff were objected to in the trial court, with exceptions taken to the ruling of the court, nothing has been preserved for review on appeal.
We must, accordingly, hold that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BRETT, J., concurs.